Citation Nr: 1208465	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1985.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of this claim indicates that it requires additional development.  

During a November 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had received treatment from the Milwaukee VA Medical Center (VAMC) since 1985.  The Veteran's claims file only contains VA treatment records from this facility dated in 2010.  The RO has never attempted to obtain copies of any other treatment records from the Milwaukee VAMC, even though the Veteran did submit a VA Form 21-4142 in June 2003 requesting that the RO obtain them.  

Also during the hearing, the Veteran stated that he had received post-service treatment for his feet from St. Mary's HMO, where he had been a patient since January 1987.  The Board observes that the Veteran submitted a VA Form 21-4142 in May 2003 requesting that the RO obtain these treatment records that was found incomplete.  In July 2003, he submitted a June 2003 statement from a physician at this facility, Dr. R.W.K.

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran at the Milwaukee VAMC, since service, that are not already in the claims file.  

2.  After obtaining any necessary authorization, obtain from St. Mary's HMO all treatment records pertaining to the Veteran, including those showing treatment from Dr. R.W.K. or treatment of the feet.  

3.  Following completion of the above requested action, if the additionally obtained records demonstrate the presence of flat feet prior to 2003, forward the Veteran's claims folder to the May 2011 VA examiner, or appropriate substitute clinician, for an opinion as to whether it is at least as likely as not that the Veteran has current flat feet due to service.  The examiner must specifically additionally consider all treatment reports received of record since the May 2011 supplemental statement of the case.  Rationale should be provided for the opinion proffered.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


